Title: Tench Coxe to the Virginia Commissioners at Annapolis, 13 September 1786
From: Coxe, Tench
To: Virginia Commissioners at Annapolis


Gentlemen
Annapolis the 13th. of Septr. 1786
Prior to the receipt of the Act of Virginia leading to a general Convention of the States, the Governmt. of Pennsylvania had in contemplation the Assimilation of those Commercial Systems, which have been adopted for a time by the several States.

Tho’ difference of Circumstances has led to dissimilar regulations, it was thought that none should be adopted, which might be found to militate against the fundamental and essential principles of the Union. In examining the laws of Trade in several of the States, the following facts were found to exist.
1st. That the duty of Tonnage on Vessels built in, or belonging to the Citizens of the Other States was greater than that imposed on Vessels belonging to the Citizens of the State enacting the law; and equal in some instances to the Tonnage laid upon most of the foreign Nations, that have a Commercial intercourse with America.
2dly. That the Duties imposed upon Goods imported in Vessels built in, or belonging to other parts of the Union were greater than those laid on Goods imported in Vessels belonging to the enacting State.
3dly. That Goods of the growth product and manufacture of the Other States in Union were charged with high Duties upon importation into the enacting State—as great in many instances as those imposed on foreign Articles of the same Kinds.
To procure an alteration of these matters, evidently opposed to the great principles and Spirit of the Union, the State of Pennsylvania empowered her Commissioners to the general Convention to treat with Certain Commissioners appointed by the Legislature of Maryland, and with others, who, it was understood, would be appointed by the State of Virginia. As you do not conceive yourselves authorized to enter upon any discussion of this Business, I have thought it my Duty to make this Communication, and to request that you will do me the honor of reporting it to your Legislature.
Having pointed Out the Circumstances in the Commercial laws of the other States which appear to Our Government to require Reconsideration, it will be necessary to inform you how the laws of Pennsylvania Stand in these particulars—They declare as follows:
1st. That all Vessels belonging to the Citizens of the United States, whether Pennsylvanians or others, Shall pay the same Duty of Tonnage, and they do not discriminate against Ships belonging to the Citizens of the other States in any charge whatever. 2dly. They impose the same Duties on Goods imported in Ships belonging to the Citizens of Pennsylvania as are laid upon Goods imported in Ships belonging to Citizens of the other States in the Union. 3dly. They exempt intirely from impost all Goods Wares or Merchandise of the growth, product or Manufacture of the United States.
It is easy to see that the Legislature of Pennsylvania was influenced to this Kind of Conduct by a regard for the general Commerce of the Nation, and that Foederal considerations have led them to extend their care to that great object without any Discrimination in favour of their Own Citizens.
The Communication of these Circumstances not heretofore Sufficiently Known, and a due consideration of them, will it is hoped, be attended with the best consequences; and as the proceedings of the general Convention must necessarily require considerable time, Pennsylvania, I trust may confidently expect that a State of so much Wisdom and of Views so enlarged as the Commonwealth of Virginia will concur without delay in Measures which by blending the interests, must cement the Union of the States. I have the honor of being with the most respectful Consideration, Gentlemen Your Mo’ Obedt Servt.
Tench CoxeCommissioner for the State of Pennsylvania.
